This action was filed January 8, 1910, by the state of Oklahoma, on the relation of Fred S. Caldwell, counsel for the Governor, against Florence M. Austin, Jessie C. Douglass, the Turf Exchange, R. J. Allison, and D. M. Brown for an order of court restraining the said parties from *Page 284 
selling, bartering, giving away, or in any way dispensing, intoxicating liquors upon or about certain premises described in plaintiff's petition for said restraining order, and in violation of the provisions of the Constitution and Statutes of Oklahoma. Upon a hearing of same an order was granted, restraining said parties as prayed for in plaintiff's petition therefor. From this order defendant R. J. Allison appeals.
The petition in error and case-made were filed in this court January 28, 1911. No brief has been filed by either party to the appeal. Having examined the record and finding no error therein, and following the rule of this court where briefs are not filed within the time prescribed by the court, the appeal is dismissed.
By the Court: It is so ordered.